DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone and email by Robert C. Okonowski (Reg. No. 74,448) on June 1, 2022.
The application has been amended as follows:
TitleSYSTEMS AND METHODS FOR BUILDING MANAGEMENT SYSTEM SENSOR DIAGNOSTICS AND MANAGEMENT

Listing of Claims:
1.	(Currently Amended) A sensor management system, the system comprising:
a historical data repository configured to store historical data from a plurality of sensors, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data; 
a building management system (BMS) controller configured to control one or more components of a building subsystem based on data provided by one or more sensors of the plurality of sensors; and
a sensor diagnostic system communicably coupled to the one or more sensors, the historical data repository, and the BMS controller, the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:  
receiving, from a first sensor of the one or more sensors, sensor data; 
determining, based on the sensor data, at least one fault in the sensor data; 
selecting, from the historical data repository, substitute sensor data for the first sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the historical data repository, wherein the one or more attributes of the sensor data comprise and wherein the substitute sensor data is selected based on the one or more attributes of the sensor data to within a threshold; and
providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller to control the one or more components of the building subsystem based on the substitute sensor data. 
2.	(Previously Presented) The system of claim 1, wherein the operations further comprise:
deactivating the first sensor responsive to determining that the sensor data includes at least one fault.

3.	(Previously Presented) The system of claim 1, wherein providing the substitute sensor data comprises:
identifying a sample rate for the first sensor; and
providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller at the identified sample rate.  
4.	(Previously Presented) The system of claim 1, wherein the operations further comprise:
receiving, from an operator client device, a disable signal; and
disabling the providing of the substitute sensor data to the BMS controller.
5.	(Previously Presented) The system of claim 1, wherein the one or more attributes of the historical sensor data is at least a portion of a timestamp indicating a day and month in which the historical sensor data is captured.
6.	(Previously Presented) The system of claim 1, wherein the historical sensor data was captured at least a year prior to the sensor data being captured by the first sensor. 
7.	(Previously Presented) The system of claim 1, wherein the one or more attributes of the historical sensor data is metadata which indicates a service space, and wherein the first sensor services the service space.  
8.	(Currently Amended) A sensor management system, the system comprising:
a sensor diagnostic system communicably coupled to a first sensor of a building subsystem,  a historical data repository configured to store historical data from a plurality of sensors including the first sensor, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data, and a building management system (BMS) controller configured to control one or more components of the building subsystem based on data provided by the first sensor, the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:  
receiving, from the first sensor, sensor data; 
determining, based on the sensor data, at least one fault in the sensor data; 
selecting, from the historical data repository, substitute sensor data for the first sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the historical data repository, wherein the one or more attributes of the sensor data comprise to within a threshold; and
providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller to control the one or more components of the building subsystem based on the substitute sensor data. 
9.	(Previously Presented) The system of claim 8, wherein providing the substitute sensor data comprises:
	identifying a sample rate for the first sensor; and
	providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller at the identified sample rate.  
10.	(Previously Presented) The system of claim 8, wherein the operations further comprise:
receiving, from an operator client device, a disable signal; and
disabling the providing of the substitute sensor data to the BMS controller.
11.	(Previously Presented) The system of claim 10, wherein the disable signal is received responsive to the first sensor being replaced with a replacement sensor, and wherein the operations further comprise:
providing, to the BMS controller, sensor data from the replacement sensor.
12.	(Previously Presented) The system of claim 8, wherein the one or more attributes of the historical sensor data is at least a portion of a timestamp indicating a day and month in which the historical sensor data is captured.
13.	(Previously Presented) The system of claim 8, wherein the historical sensor data was captured at least a year prior to the sensor data being captured by the first sensor. 
14.	(Previously Presented) The system of claim 8, wherein the one or more attributes of the historical sensor data is metadata which indicates a service space, and wherein the first sensor servicing the service space.  
15.	(Currently Amended) A method of managing sensor data, the method comprising:
receiving, from a sensor of a building subsystem servicing a space in a building, sensor data; 
determining, based on the sensor data, a presence of faulty sensor data; 
selecting, from a historical data repository, substitute sensor data for the sensor, the historical data repository configured to store historical data from a plurality of sensors including the sensor and one or more attributes of the historical data, the substitute sensor data being selected based on a comparison of one or more attributes of the faulty sensor data and the one or more attributes of the historical data in the data repository, wherein the one or more attributes of the faulty sensor data comprise to within a threshold; and
providing, in replacement of the sensor data from the sensor, the substitute sensor data to a building management system (BMS) controller configured to control one or more components of the building subsystem based on the substitute sensor data. 
16.	(Original) The method of claim 15, further comprising:
deactivating the sensor responsive to determining that the sensor data is faulty.
17.	(Previously Presented) The method of claim 15, wherein providing the substitute sensor data comprises:
	identifying a sample rate for the sensor; and
	providing, in replacement of the sensor data from the sensor, the substitute sensor data to the BMS controller at the identified sample rate.  
18.	(Previously Presented) The method of claim 15, further comprising:
receiving, from an operator client device, a disable signal; and
disabling the providing of the substitute data to the BMS controller.
19.	(Previously Presented) The method of claim 15, wherein the one or more attributes of the historical sensor data is at least a portion of a timestamp indicating a day and month in which the historical sensor data is captured.
20.	(Previously Presented) The method of claim 15, wherein the one or more attributes of the historical sensor data is metadata which indicates a service space, and wherein the sensor services the service space.  
REASONS FOR ALLOWANCE
Claims 1-20 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Boettcher et al. U.S. Patent Publication No. 20170212482 teaches a sensor management system for a building management system, Mann et al. U.S. Patent Publication No. 20090107159 teaches providing substitute sensor data for a sensor based on an attribute, Hoey et al. U.S. Patent Publication No. 20140032506 teaches systems and methods for correction and transformation of time series data, Wenzel et al. U.S. Patent Publication No. 20130086010 teaches a method for detecting and cleansing suspect building automation system data and Ooba et al. U.S. Patent Publication No. 20120221165 teaches an energy management system for air conditioners employing an estimation method based on date and time information in a similar environment selected from past information.
None of these references taken either alone or in combination with the prior art of record discloses a sensor management system, the system comprising:
a historical data repository configured to store historical data from a plurality of sensors, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data; 
a building management system (BMS) controller configured to control one or more components of a building subsystem based on data provided by one or more sensors of the plurality of sensors; and
a sensor diagnostic system communicably coupled to the one or more sensors, the historical data repository, and the BMS controller, the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:  
receiving, from a first sensor of the one or more sensors, sensor data; 
determining, based on the sensor data, at least one fault in the sensor data; 
selecting, from the historical data repository, substitute sensor data for the first sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the historical data repository, wherein the one or more attributes of the sensor data comprise to within a threshold; and
providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller to control the one or more components of the building subsystem based on the substitute sensor data, as in independent claim 1, 
or a sensor management system, the system comprising:
a sensor diagnostic system communicably coupled to a first sensor of a building subsystem,  a historical data repository configured to store historical data from a plurality of sensors including the first sensor, the historical data comprising one or more attributes defining one or more characteristics related to the capture of the historical data, and a building management system (BMS) controller configured to control one or more components of the building subsystem based on data provided by the first sensor, the sensor diagnostic system comprising a processing circuit including a processor and memory, the memory storing instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:  
receiving, from the first sensor, sensor data; 
determining, based on the sensor data, at least one fault in the sensor data; 
selecting, from the historical data repository, substitute sensor data for the first sensor, the substitute sensor data being selected based on a comparison of one or more attributes of the sensor data and the one or more attributes of the historical data in the historical data repository, wherein the one or more attributes of the sensor data comprise to within a threshold; and
providing, in replacement of the sensor data from the first sensor, the substitute sensor data to the BMS controller to control the one or more components of the building subsystem based on the substitute sensor data, as in independent claim 8.  Independent claim 15 recites similar limitations embodied as a method.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119